         Case 3:19-cv-00085-BSM Document 29 Filed 08/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

THE DUFRESNE SPENCER GROUP, LLC,                                             PLAINTIFF
d/b/a ASHLEY FURNITURE HOMESTORE

v.                            Case No. 3:19-cv-00085 BSM

STONE PARTNERS, LLC                                                        DEFENDANT

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc No. 28] and Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice with each party

bearing its own costs and attorneys’ fees.

       IT IS SO ORDERED this 21st day of August, 2020.




                                                   UNITED STATES DISTRICT JUDGE
